Citation Nr: 1750195	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  08-15 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an effective date earlier than August 14, 2006, for the grant of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to April 1971.

The matter of entitlement to service connection for a low back disability is before the Board following a Board Remand in June 2012.  The matter of entitlement to an earlier effective date for the grant of a TDIU is back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in June 2012.  In January 2014, the Board remanded this matter for extraschedular consideration.  These matters are originally on appeal from rating decisions dated in June 2007 and March 2011 of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado. 

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Although the AOJ did not specifically address any pending claim for a TDIU in the May 2005 rating decision, as the decision clearly awarded less than a 100-percent disability rating for the Veteran's PTSD, any claim for a TDIU is deemed to have been denied.  The Veteran did not appeal the May 2005 rating decision with respect to the assignment of an initial 30 percent rating for PTSD.  Thus, the May 2005 rating decision which assigned a 30-percent rating for PTSD and implicitly denied any pending claim for a TDIU is final.

2. There was no pending unadjudicated claim for TDIU after the May 2005 rating decision and prior to August 14, 2006; it is not factual ascertainable that the Veteran was unemployable due to his service-connected PTSD in the year prior to August 14, 2006.




CONCLUSION OF LAW

The criteria for an effective date earlier than August 14, 2006, for the grant of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an effective date earlier than August 14, 2006, for the grant of a TDIU.

Pursuant to the Board's January 2014 Remand, the RO referred the case to the Director of the Compensation and Pension Service for extraschedular consideration of a TDIU prior to August 14, 2006, pursuant to the provisions of 38 C.F.R. § 4.16(b), and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's January 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the total rating and its effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations and obtaining VA medical opinions.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

For purposes of effective date rules, the issue of entitlement to TDIU may be considered as part of a claim for underlying benefits (i.e., a service connection claim) or may be considered part of an increased compensation claim (i.e., in conjunction with an increased evaluation claim or as a freestanding claim to obtain an increased evaluation based on unemployability).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (stating that a TDIU request "involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation"); Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007) (noting that an award of TDIU may not amount to award of increased compensation where TDIU is awarded as part of initial award of disability compensation benefits).

The effective date of an award of a TDIU will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400 (o)(1) (2016).  The effective date of an award of a TDIU may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability causing unemployability had occurred, if the application for a TDIU is received within one year from that date.  See 38 U.S.C.A. § 5110 (b)(2) (West 2014); 38 C.F.R. § 3.400 (o)(2) (2016). 

In general, three possible dates may be assigned depending on the facts of a case, (1) if an increase in disability causing unemployability occurs after the claim is filed, the date that the increase causing unemployability is shown to have occurred (date entitlement arose) (38 C.F.R. §  3.400 (o)(1) (2016)); (2) if an increase in disability causing unemployability precedes the claim by a year or less, the date that the increase causing unemployability is shown to have occurred (factually ascertainable) (38 C.F.R. §  3.400 (o)(2) (2016)); or (3) if an increase in disability causing unemployability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. §  3.400 (o)(2) (2016)). 

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for a TDIU was received and, if possible, (2) when the increase in disability causing unemployability actually occurred. 38 C.F.R. §§ 3.155, 3.400(o)(2) (2016).

The record clearly does not contain a formal claim from the Veteran seeking TDIU prior to August 14, 2006; however, there are circumstances when an informal claim for TDIU may be inferred.  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155 (a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Thus, an allegation of unemployability and/or the submission of evidence indicating that the Veteran cannot work received in connection with a claim for an increased rating are sufficient to raise a claim for TDIU.

In this case, the Veteran filed a claim for service connection for PTSD in March 2004.  The Board acknowledges that in his letter to VA, the Veteran stated that every day he suffered with pain and although he had tried to find work, his injuries kept him from doing any strenuous work.  The Veteran also noted that at night, he could not sleep because of nightmares and flashbacks.    

At the March 2005 VA examination, it was noted, "He did go to college, finished four years.  He has always worked and made a good living.  ... They own their own home; however, he is having increasing physical problems and is no longer employed.  ..."  The examiner noted that the Veteran was mentally competent for VA purposes to manage his own resources, including his VA benefits in his own best interest and that there was no need for a social work assessment.  In an April 2005 VA psychiatry individual note, the Veteran reported that he worked doing some maintenance for the apartment complex that he wife managed.   

Service connection for PTSD was granted in a May 2005 rating decision, and a 30 percent disability rating was assigned.  Even assuming for the sake of argument that the Veteran raised the issue of a TDIU based on service-connected PTSD, the May 2005 rating decision is deemed to have denied a claim for TDIU as the May 2005 rating clearly awarded less than a 100 percent disability rating for the Veteran's PTSD, his only service-connected disability in accordance with the Federal Circuit's decision in Deshotel v. Nicholson, 457 F. 3d 1258 (Fed. Cir. 2006) (if the record shows the existence of an unadjudicated claim, raised along with an adjudicated claim, and the RO's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied) and the Court's decision in Ingram v. Nicholson, 21 Vet. App. 232, 248 (2007) (where the RO assigns less than 100 percent for the service-connected disability upon which a TDIU claim is predicated, a claimant is understood to have "received general notice of the denial of [his] TDIU claim[].").   

After the May 2005 rating decision and before August 14, 2006, the Veteran did not raise a claim for increased rating for PTSD or a claim for a TDIU.  The preponderance of the evidence is, therefore, against a finding that the Veteran submitted an informal or formal claim for a TDIU or that a TDIU was reasonably raised by the record after the May 2005 rating decision and prior to August 14, 2006. 

Finally, it is not factually ascertainable that an increase in the Veteran's PTSD occurred during the one-year period prior to August 14, 2006, such that he was unemployable due to service-connected PTSD.  

A TDIU rating is based solely on the level of disability due to service-connected disabilities.  It may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  Prior to August 14, 2006, service connection had only been established for PTSD rated as 30 percent disabling.  As such, prior to August 14, 2005, the Veteran was ineligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).   

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled, even if they do not meet the schedular criteria for TDIU.  38 C.F.R. § 4.16 (b).  The Board is required to submit all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a) to the Director of Compensation and Pension Service (Director) for extraschedular consideration.  Id.  If a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) in the first instance and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

In this case, in its June 2012 decision, the Board granted an earlier effective date for the grant of a TDIU, specifically from May 6, 2010 to August 14, 2006.  The Board determined that effective from August 14, 2006, the Veteran met the schedular criteria for a TDIU and that his service-connected PTSD precluded securing or following a substantially gainful occupation.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims.  In August 2013, the parties, the Veteran and the Secretary of Veterans Affairs, filed a joint motion to remand the appeal to the Board, and in an August 15, 2013 Order, the motion for remand was granted.  In January 2014, the Board remanded the case for referral to the Director of the Compensation and Pension Service for extraschedular consideration of a TDIU prior to August 14, 2006, pursuant to the provisions of 38 C.F.R. § 4.16(b).  

In June 2016, the RO received a decision by the Acting Director of Compensation Service which states, 

Prior to August 14, 2006, the Veteran was service connected for post-traumatic stress disorder (PTSD), which was evaluated at 30 percent disabling.  The combined evaluation for compensation was 30 percent. 

A review of medical records shows that the Veteran has worked on a limited basis because he is unable to walk much, which is due to his non service connected back condition.  There is not any evidence that he would be unemployable in all environments, including a sedentary one, due to his PTSD.  

...

Entitlement to Individual Unemployability (IU) benefits on an extra-schedular basis prior to August 14, 2006 is not warranted.  The medical evidence for his PTSD does not show that the Veteran would be unemployable in all environments, including a sedentary one, due solely to his service-connected disability.  Therefore, entitlement to TDIU on an extra-schedular basis is denied.

The Veteran's attorney notes that the Veteran was seen for psychology treatment in January 2006 at which time his mood was anxious and he became tearful frequently, and a GAF (Global Assessment of Functioning) of 50 was assigned; that the Veteran was seen in May 2006 at which time he reported that stressors had increased his irritability and anxiety, and a GAF of 50 was assigned; that the Veteran underwent VA examination in October 2006 at which time he was assigned a GAF of 45 for the past year; and that in August 2010, VA received VA Form 21-8940 which stated that the Veteran was too disabled to work due to his service-connected disabilities as of May 2004.  The Veteran's attorney noted that the Veteran's children submitted statements and that the Veteran's son noted that in the prior 10 year period, his personality changed, he experiences severe mood swings, that he has impaired anger control, many nightmares.

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning such as having no friends and being unable to keep a job. 

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in May 2011; therefore, the claim is governed by DSM-IV.  The Board notes, however, that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  

Initially, the Board notes that it is not entirely clear whether the October 2006 VA examiner assigned GAF of 45 for the prior year; however, as the Veteran's treating psychiatrist assigned scores of 50 in October 2005, January 2006, May 2006, and August 2006, the Board finds that in the year prior to August 14, 2006, there is medical evidence that the Veteran had serious symptoms.  However, there is no evidence within a year prior to August 14, 2006, that the Veteran's PTSD precluded employment.  In October 2005, the Veteran reported becoming increasingly irritable and tried to stay busy.  In January 2006, the Veteran described difficulty with fear, anxiety, irritability, and anger and was able to acknowledge positive impact of medication on these.  The provider noted that the Veteran had achieved benefit from psychiatric medication and some benefit from supportive psychotherapy as well.  Later that month, he reported that he was doing a little better but was still experiencing some irritability but seemed to be controlling it better.  In April 2006, the Veteran described continuing difficulty with fear, anxiety, irritability, and anger.  In May 2006, the Veteran reported stressors that had increased his irritability and anxiety - he and his wife had to move out of the apartment complex they were managing and into a house they owned.  In August 2006, the Veteran reported feeling frustrated by his dealings with VA and his power of attorney.  The Veteran reported that he had trouble interacting with people and said things to people which caused problems.  In October 2005, January 2006, May 2006, and August 2006, the Veteran reported that he lived with his wife, worked doing some maintenance for the apartment complex his wife managed, and visited family; he noted that he could not walk much because of his back.

In this case, although records between August 2005 and August 2006 indicate that the Veteran had serious PTSD symptoms, there are no records relating that the Veteran was unemployable due to service-connected PTSD after the May 2005 rating decision and before August 14, 2006.  As such, there is no indication in the record that an increase in PTSD disability causing unemployability preceded the Veteran's August 14, 2006, claim by a year or less.  Thus, it is not factually ascertainable that an increase in PTSD occurred within the year prior to August 14, 2006, such that the Veteran was unemployable due to service-connected PTSD. 

In conclusion, the Board finds that an effective date earlier than August 14, 2006, for the award of a TDIU is not warranted.  A claim for TDIU was not pending prior to that date as any earlier claim for TDIU was implicitly denied by the AOJ in a May 2005 rating decision.  Additionally, the evidence does not establish that a TDIU claim or claim for an increased rating for service-connected PTSD was received after the May 2005 rating decision and prior to July 21, 2006.  It is also not factually ascertainable that an increase in the Veteran's service-connected PTSD occurred such that he was unemployable due to service-connected PTSD within the year prior to August 14, 2006.  Therefore, the claim for an effective date prior to August 14, 2006, for a TDIU must be denied.


ORDER

Entitlement to an effective date earlier than August 14, 2006, for the grant of a TDIU is denied.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

The issue was remanded by the Board in June 2012.  Specifically, the Board directed that the Veteran be afforded an orthopedic examination to ascertain if any of his current low back disabilities are due to his documented in-service low back injury as opposed to his post-service low back injuries at work.  The Board directed that the claims file should be provided to the examiner in connection with the examination, and that after a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:  

a. Is it at least as likely as not (50 percent probability or more) that any of the Veteran's current low back disabilities were caused by his active duty or has continued since service?  

b. Is it at least as likely as not (50 percent probability or more) that arthritis of the low back manifested itself to a compensable degree in the first post-service year?  

The Board directed that in providing answers to the above questions, the examiner should take into account the facts that service treatment records starting in February 1970 were positive for complaints and treatment for low back pain following a fall variously diagnosed as a contusion, muscle strain, pulled muscle, and a syndrome and the appellant being competent to report that even before he started reinjuring his low back at work in 1972 he had had low back pain and limitation of motion since his documented in-service low back injury.

Although the Veteran was afforded a VA orthopedic examination in March 2013, the examiner's opinion is inadequate for adjudication purposes.  

First, the examiner indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there was no indication that the Veteran had continuing problems after his initial fall while on active duty.  
Service treatment records, however, indicate that the Veteran sustained a low back injury in February 1970 with treatment until March 1970, during which time he was diagnosed as having chronic low back strain.  In November 1970, the Veteran complained of back pain for five months duration and was diagnosed as having low back syndrome with no significant orthopedic abnormality.  On his separation examination in February 1971, although the Veteran's spine was assessed as normal, and he denied ever having back trouble of any kind, the examiner noted occasional low back pain.  The Veteran also filed his original application for compensation in December 1971, eight months after his discharge from service, at which time he noted that his back was still giving him a lot of trouble.  

The examiner also failed to address whether arthritis of the low back manifested to a compensable degree in the first post-service year.  

As such, the Board finds that a remand is necessary to obtain a medical opinion from an orthopedic spine surgeon or neurosurgeon to clarify the specific nature and etiology of the Veteran's current low back disorders.  The need for a new examination is left to the discretion of the physician offering the medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  A VA physician with expertise in lumbar spine disorders is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  If a new examination is deemed necessary to respond to the questions below, one should be scheduled. 

Following review of the file, the examiner should provide an opinion as to 

(a) Whether it is at least as likely as not that the Veteran's current lumbar spine disability was caused by or aggravated by his active duty service or has continued since his active duty service.  

(b) Whether it is at least as likely as not that the Veteran had lumbar spine arthritis manifested to a compensable degree within a year of his separation from service.  

In providing answers to the above questions, the specialist should take into account the facts that service treatment records starting in February 1970 were positive for complaints and treatment for low back pain following a fall variously diagnosed as a contusion, muscle strain, pulled muscle, and a syndrome and the Veteran being competent to report that even before he started reinjuring his low back at work in 1972 he had had low back pain and limitation of motion since his documented in-service low back injury.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


